



Exhibit 10.3
Amended and Restated Mastercard International Incorporated Executive Severance
Plan
The Amended and Restated Mastercard International Incorporated Executive
Severance Plan (the “Plan”) sets forth the guidelines for Mastercard
International Incorporated (“Mastercard” or the “Company”) with respect to
severance payments and/or benefits to certain of its employees who meet the
eligibility requirements set forth in the Plan. At all times, payments under the
Plan shall be made solely from the general assets of the Company.
Effective Date
The Plan was effective as of August 1, 2009, and is amended and restated as of
April 10, 2018.
Eligibility
The Chief Executive Officer of Mastercard (“CEO”) and individuals who report
directly to the CEO and are designated in writing by the CEO of Mastercard shall
be eligible to participate in the Plan (“Eligible Members”), to the extent such
individuals are not subject to an employment agreement (or other similar
agreement) which addresses their eligibility for severance. Eligible Members
shall not be eligible to participate in, and receive any severance benefits
under, the Amended and Restated Mastercard International Incorporated Severance
Plan. To the extent that an Eligible Member is party to an employment agreement
(or other similar agreement) providing for payments or benefits other than
severance upon a specific termination of employment event also addressed herein,
the Eligible Member shall be entitled to receive such payments or benefits as
provided upon such event under his or her employment agreement (or other similar
agreement), and not under this Plan. In the event of any other inconsistency
between the Plan and an Eligible Member’s employment agreement (or other similar
agreement), the Eligible Member’s employment agreement will control.
Qualification
An Eligible Member will be entitled to receive “Severance Payments” (as defined
below) if:
a.
the Eligible Member is terminated by the Company without “Cause” (as such term
is defined in the “Definitions” section); or

b.
the Eligible Member terminates his or her employment with the Company for “Good
Reason” (as such term is defined in the “Definitions” section);

•
the Eligible Member’s employment may be terminated at the option of the Eligible
Member, effective ninety (90) days after the giving of written notice to the
Company by such Eligible Member of the grounds for termination for Good Reason,
which grounds, as specified by the Eligible Member, have not been cured by the
Company during such ninety (90) day period; provided, however, that such
Eligible Member gave notice to the Company of the event(s) constituting Good
Reason within sixty (60) days after such event(s).

•
the Company may waive all or part of the ninety (90) day notice required to be
given by the Eligible Member hereunder by giving written notice to such Eligible
Member.

Disqualifying Events
Notwithstanding the foregoing, an Eligible Member shall not be entitled to
receive Severance Payments if any of the following disqualifying events occur;
provided, however, that such Eligible Member shall nevertheless be eligible to
receive certain accrued payments (as described below).
a.
the Eligible Member’s employment is terminated due to death or, at the option of
the Company, upon the “Disability” (as such term is defined in the “Definitions”
section) of the Eligible Member;






--------------------------------------------------------------------------------





b.
the Eligible Member elects to voluntarily terminate his or her employment with
the Company or a successor for any reason other than for Good Reason (“Voluntary
Resignation”) or Mandatory Retirement;

c.
the Eligible Member’s employment with the Company is terminated for Cause;

•
the Eligible Member’s employment may be terminated for Cause by the Company,
effective upon the giving of written notice by the Company to the Eligible
Member of such termination for Cause, or effective upon such other date as
specified therein (“Notice of Termination for Cause”). The Company’s Notice of
Termination For Cause shall state the date of termination and the basis for the
Company’s determination that the Eligible Member’s actions establish Cause
hereunder.

•
if within sixty (60) days subsequent to the termination of the Eligible Member’s
employment for death, Disability, Good Reason or Voluntary Resignation or
otherwise, the Company determines that the Eligible Member could have been
terminated for Cause, such voluntary termination shall be recharacterized as a
termination for Cause, upon the giving of written notice to the Eligible Member
and the Eligible Member is provided at least five (5) days to provide a written
response to the Company. Thereafter, the Company may take appropriate legal
action to seek recompense for any Severance Payments improperly paid to the
Eligible Member, his estate or beneficiaries hereunder. Following a judicial
determination, the prevailing party in any action under this paragraph, shall be
entitled to be reimbursed by the non-prevailing party for reasonable legal fees
and expenses incurred by the prevailing party in connection with the judicial
proceeding seeking to enforce the provisions of this paragraph.

•
notwithstanding anything to the contrary herein, if the Company has reason to
believe that there are circumstances which, if substantiated, would constitute
Cause as defined herein, the Company may suspend the Eligible Member from
employment immediately upon notice for such period of time as shall be
reasonably necessary for the Company to ascertain whether such circumstances are
substantiated. During such suspension, the Eligible Member shall continue to be
paid the compensation and provided all benefits in accordance with the regular
payroll and benefit practices of the Company; provided, however, that if the
Eligible Member has been indicted or otherwise formally charged by governmental
authorities with any felony, the Company may, in its sole discretion, and
without limiting the Company’s discretion to terminate the Eligible Member’s
employment for Cause (provided it has grounds to do so under the terms of this
“Disqualifying Events” section, paragraph (c), suspend the Eligible Member
without continuation of any compensation or benefits (except health benefits,
which shall be continued during the period of suspension), pending final
disposition of such criminal charge(s). Upon receiving notice of any such
suspension, the Eligible Member shall promptly leave the premises of the Company
and remain off such premises until further notice from the Company. In the event
the Eligible Member is suspended as a result of such charges, but is later
acquitted or otherwise exonerated from such charges, the Company shall pay to
the Eligible Member such compensation, with interest, calculated from the date
such compensation was suspended at the prime lending rate in effect on the date
the Company receives notice from the Eligible Member of such acquittal or
exoneration, and provide benefits withheld from the Eligible Member during the
period of the Eligible Member’s suspension, if any, all of which shall be paid
and provided within thirty (30) days of the date of the Eligible Member’s
acquittal or exoneration from criminal charges that resulted in his suspension
shall be limited with respect to the period of up to two (2) years from the date
of suspension;

d.
the failure by the Eligible Member to give a timely notice of termination for
Good Reason (as described above); or

e.
the Eligible Member becomes employed by a Company Entity.






--------------------------------------------------------------------------------





Amount and Duration of Severance
a.
Accrued Payments

An Eligible Member shall be entitled to the following accrued payments following
the Date of Termination (as such term is defined in the “Definitions” section)
regardless of whether the Eligible Member has been rendered ineligible for
receipt of the Severance Payments due to a disqualifying event (as described
above):
Death, Disability or Mandatory Retirement
If the Eligible Member’s employment is terminated on account of his or her
death, due to Disability, or upon Mandatory Retirement, the Eligible Member or
his or her estate and/or beneficiaries, as applicable, shall be entitled to
receive the following lump sum payment (subject to any previously elected
deferrals under the Mastercard Incorporated Deferral Plan), within thirty (30)
days following the Date of Termination:
•
“Base Salary” (as such term is defined in the “Definitions” section) earned but
not paid prior to the Date of Termination;

•
payment for all accrued but unused vacation time up to the Date of Termination;

•
(x) in the event of the Eligible Member’s death, the target annual incentive
bonus payable for the year in which the Eligible Member’s death occurs, (y) in
the event of termination due to Disability, a pro rata portion (based upon
completed calendar months worked prior to the date of Disability) of the target
annual incentive bonus payable for the year in which the Eligible Member’s Date
of Termination occurs, or (z) in the event of Mandatory Retirement, a pro rata
portion (based upon actually completed calendar months worked) of the annual
incentive bonus payable for the year in which the Eligible Member’s termination
of employment occurs based upon the actual performance of the Company for the
applicable performance period (and taking into account the terms of the annual
incentive plan, including but not limited to the discretion of the Compensation
Committee to reduce such bonus amount) as contemplated in accordance with the
requirements of Section 162(m) of the Internal Revenue Code of 1986, as amended
(the “Code”), with such amount payable when the annual incentive bonus is
regularly paid to similarly employees for such year;

•
to the extent not already paid, the annual incentive bonus for the year
immediately preceding the year in which the Eligible Member’s Date of
Termination, with such amount payable when the annual incentive bonus is
regularly paid to similarly employees for such year; and

•
such additional benefits, if any, to which the Eligible Member is expressly
eligible following the termination of the Eligible Member’s employment on
account of death, Disability or Mandatory Retirement, as applicable, payable or
made available under such terms and conditions as may be provided by the then
existing plans, programs and/or arrangements of the Company.

Cause or Voluntary Resignation
If the Company terminates the Eligible Member’s employment for Cause or the
Eligible Member terminates his or her employment by Voluntary Resignation, the
Eligible Member shall be entitled to receive the following lump sum payment, as
soon as practicable, but in no event later than thirty (30) days following the
Date of Termination:
•
Base Salary earned but not paid prior to the Date of Termination;

•
payment for all accrued but unused vacation time up to the Date of Termination;
and

•
additional benefits, if any, to which the Eligible Member is expressly eligible
following his termination for Cause or by Voluntary Resignation, as applicable,
payable or made available under such terms and conditions as may be provided by
the then existing plans, programs and/or arrangements of the Company.






--------------------------------------------------------------------------------





Without Cause or For Good Reason
If the Company terminates the Eligible Member’s employment without Cause or the
Eligible Member terminates his or her employment for Good Reason, the Eligible
Member shall be entitled to the following payments following the Date of
Termination:
•
a lump sump payment (subject to any previously elected deferrals under the
Mastercard Incorporated Deferral Plan), within thirty (30) days following the
Date of Termination of all Base Salary earned but not paid prior to the Date of
Termination;

•
a lump sum payment within thirty (30) days following the Date of Termination
equal to all accrued but unused vacation time up to the Date of Termination;

•
a pro rata portion (based upon actually completed calendar months worked) of the
annual incentive bonus payable for the year in which the Eligible Member’s Date
of Termination occurs based on the actual performance of the Company for the
applicable performance period as determined by the Compensation Committee and
payable in accordance with the regular bonus pay practices of the Company, as
contemplated in accordance with the requirements of Section 162(m) of the Code;
and

•
to the extent not already paid, the annual incentive bonus for the year
immediately preceding the year in which the Eligible Member’s Date of
Termination occurs, payable in the amount and at the time such bonus would have
been paid had the Eligible Member remained employed.

b.
Severance Payments

If the Eligible Member is entitled to receive severance payments and/or benefits
as provided under the “Qualification” section, and has not been rendered
ineligible for receipt of such severance payments and/or benefits due to a
disqualifying event (as described above), the Eligible Member shall be entitled
to the following payments (the “Severance Payments”):
1. Severance Pay
The Eligible Member shall be entitled to receive (i) Base Salary continuation
for an eighteen (18) month period following the Eligible Member’s Date of
Termination (the “Severance Pay Period”), and (ii) payment (subject to any
previously elected deferrals under the Mastercard Incorporated Deferral Plan),
of an amount equal to 1.5 times the annual incentive bonus paid to such Eligible
Member for the year prior to the year in which the Eligible Member’s Date of
Termination occurs (the “Bonus Payment”) payable ratably over the Severance Pay
Period in accordance with the annual incentive bonus pay practices of the
Company (such Base Salary continuation and Bonus Payment being collectively
referred to herein as “Severance Pay”).
2. Medical Benefits Continuation
The Eligible Member shall be entitled to payment by the Company on the Eligible
Member’s behalf, for the monthly cost of the premiums for coverage under the
Consolidated Omnibus Reconciliation Act of 1985, as amended (“COBRA”), for a
period equivalent to the eighteen (18) month COBRA period (twenty-nine (29)
month period, if the Eligible Member is disabled under the Social Security Act
within the first sixty (60) days of the continuation period) or the Severance
Pay Period, whichever is shorter (the “Medical Benefits”), provided, however,
such coverage shall not be provided if during such period the Eligible Member is
or becomes ineligible under the provisions of COBRA for continuing coverage; and
provided, further, that if the Eligible Member is eligible for Retiree Health
Coverage under the Mastercard Retiree Health Plan, the Company shall pay the
full cost of such Retiree Health or COBRA coverage, as applicable, during the
Severance Pay Period and thereafter, retiree contribution levels provided under
the provisions of the Retiree Health Plan shall apply.





--------------------------------------------------------------------------------





3. Outplacement Services
The Eligible Member shall be entitled to reasonable outplacement services, to be
provided by a firm selected by the Company, at a level generally made available
to executives of the Company for the shorter of the Severance Pay Period or the
period he or she remains unemployed.
4. Additional Payments
The Company reserves the right, in its sole discretion, to increase Severance
Payments or Severance Pay for up to an additional six months for Eligible
Members. Additional payments may be conditioned upon any additional criteria as
the Company may determine in its sole discretion.
The Eligible Member shall be entitled to such other benefits, if any, to which
such Eligible Member is expressly eligible following the termination of the
Eligible Member’s employment by the Company without Cause, by the Eligible
Member with Good Reason, payable or made available under such terms and
conditions as may be provided by the then existing plans, programs and/or
arrangements of the Company (other than any severance payments payable under the
terms of any benefit plan, including, but not limited to, the Amended and
Restated Mastercard International Incorporated Severance Plan).
5. Separation Agreement and Release
The Company’s obligations to make payments and provide benefits under this
“Severance Payments” section, paragraphs (1)-(3), are conditioned upon the
Eligible Member’s execution (without revocation) of the Company’s separation
agreement and release of all claims related to the Eligible Member’s employment
or the termination thereof in a form satisfactory to Mastercard (the “Separation
Agreement and Release”), which Separation Agreement and Release shall include a
non-competition restriction and a non-solicitation restriction for a period no
less than the Severance Pay Period (taking into account any additional payment
periods pursuant to Section 4 above), as more fully described in such Separation
Agreement and Release, provided that if the Eligible Member should fail to
execute such Separation Agreement and Release within sixty (60) days following
the Date of Termination, the Company shall not have any obligation to make the
payments and provide the benefits contemplated under this “Severance Payments”
section, paragraphs (1)-(3). In the event of Severance Pay in the case in which
the Eligible Member is provided with a notice period, the Severance Pay shall be
payable beginning at the end of the notice period (provided that the Separation
Agreement and Release has been fully executed and legally effective as of the
last day of the notice period). In the event of Severance Pay in the case in
which the Eligible Member is not provided with a notice period, the Severance
Pay payable during the period following the Eligible Member’s Date of
Termination during which the Eligible Member is required to execute a legally
effective Separation Agreement and Release shall be aggregated and paid in a
lump sum on the 60th day following the Date of Termination, with subsequent
payments following over the original schedule during the Separation Pay Period
(unless required to be paid six months plus one day after the Date of
Termination).
Rehired Eligible Members
If, following an Eligible Member’s Date of Termination, an Eligible Member is
rehired by the Company or any Company Entity or is retained by the Company or
any Company Entity as a consultant, his or her Severance Pay, Medical Benefits,
outplacement services, and any additional payments under this Plan will cease
and be forfeited as of the date of reemployment or the effective date of the
consultancy, and no further severance payments and/or benefits will be paid or
provided by the Company to such Eligible Member.
Income Taxes
Accrued payments and Severance Payments are subject to all applicable foreign,
federal, state, and local tax withholding and generally are taxable income to
the Eligible Member.





--------------------------------------------------------------------------------





Section 409A of the Code
Notwithstanding any other provision of the Plan, if any payment, compensation or
other benefit provided to the Eligible Member in connection with his or her
employment termination is determined, in whole or in part, to constitute
“nonqualified deferred compensation” within the meaning of Section 409A of the
Code and the Eligible Member is a specified employee as defined in Section
409A(a)(2)(b)(i) of the Code, no part of such payments shall be paid before the
day that is six (6) months plus one (1) day after the Date of Termination (such
date, the “New Payment Date”). The aggregate of any payments that otherwise
would have been paid to the Eligible Member during the period between the Date
of Termination and the New Payment Date shall be paid to the Eligible Member in
a lump sum on such New Payment Date. Thereafter, any payments that remain
outstanding as of the day immediately following the New Payment Date shall be
paid without delay over the time period originally scheduled, in accordance with
the terms of the Plan. If the Eligible Member dies during the period between the
Date of Termination and the New Payment Date, the amounts withheld on account of
Section 409A of the Code shall be paid to the Eligible Member’s beneficiary
within thirty (30) days of the Eligible Member’s death.
Notwithstanding the preceding paragraph, up to two (2) times the lesser of: (i)
the Eligible Employee’s Base Salary for the year preceding the year in which the
Date of Termination occurs; and (ii) the maximum amount that may be taken into
account under a qualified plan pursuant to Section 401(a)(17) of the Code for
the year in which the Date of Termination occurs, shall be paid in accordance
with the schedule set forth in the “Severance Payments” section, paragraph (1),
without regard to such six (6) month delay.
The Plan is intended to comply with the requirements of Section 409A of the
Code, and, specifically, with the separation pay exemption and short term
deferral exemption of Section 409A of the Code, and shall in all respects be
administered in accordance with Section 409A of the Code. Notwithstanding
anything in the Plan to the contrary, distributions may only be made under the
Plan upon an event and in a manner permitted by Section 409A of the Code or an
applicable exemption. All payments to be made upon a termination of employment
under the Plan may only be made upon a “separation from service” under Section
409A of the Code. For purposes of Section 409A of the Code, the right to a
series of installment payments under the Plan shall be treated as a right to a
series of separate payments. In no event may the Eligible Member, directly or
indirectly, designate the calendar year of a payment. All reimbursements and
in-kind benefits provided under the Plan shall be made or provided in accordance
with the requirements of Section 409A of the Code, including, where applicable,
the requirement that (i) any reimbursement shall be for expenses incurred during
the Eligible Member’s lifetime (or during a shorter period of time specified in
the Plan), (ii) the amount of expenses eligible for reimbursement, or in-kind
benefits provided, during a calendar year may not affect the expenses eligible
for reimbursement, or in-kind benefits to be provided, in any other calendar
year, (iii) the reimbursement of an eligible expense will be made on or before
the last day of the calendar year following the year in which the expense is
incurred, and (iv) the right to reimbursement or in-kind benefits is not subject
to liquidation or exchange for another benefit.
Administration of Plan
The “Plan Administrator” (as such term is defined in the “Definitions” section)
shall have the exclusive right, power, and authority, in its sole and absolute
discretion, to administer, apply, and interpret the Plan and to decide all
matters arising in connection with the operation or administration of the Plan
to the extent not retained by Mastercard as set forth herein. Without limiting
the generality of the foregoing, the Plan Administrator shall have the sole and
absolute discretionary authority to:
take all actions and make all decisions with respect to the eligibility for, and
the amount of, severance and benefits payable under the Plan;
formulate, interpret and apply rules, regulations, and policies necessary to
administer the Plan in accordance with its terms;
decide questions, including legal or factual questions, with regard to any
matter related to the Plan;





--------------------------------------------------------------------------------





construe and interpret the terms and provisions of the Plan and all documents
which relate to the Plan and decide any and all matters arising thereunder
including the right to remedy possible ambiguities, inconsistencies or
omissions;
investigate and make such factual or other determinations as shall be necessary
or advisable for the resolution of appeals of adverse determinations under the
Plan; and
process, and approve or deny, claims for severance and benefits under the Plan.
All determinations made by the Plan Administrator as to any question involving
their respective responsibilities, powers and duties under the Plan shall be
final and binding on all parties, to the maximum extent permitted by law. All
determinations by Mastercard referred to in the Plan shall be made by Mastercard
in its capacity as an employer and settlor of the Plan.
Modification or Termination of Plan
Mastercard reserves the right in its sole and absolute discretion, to amend,
modify, or terminate the Plan, in whole or in part, including any or all of the
provisions of the Plan, for any reason, at any time, by action of the Plan
Administrator. Any amendments to the Plan must be approved in writing by the
Human Resource Compensation Committee of Mastercard.
Claims and Appeal Procedures
The Plan Administrator shall make a determination in connection with the
termination of employment of any Eligible Member as to whether a benefit under
the Plan is payable to such Eligible Member, taking into consideration any
determination made by the Company as to the circumstances regarding the
termination, the Company’s decision as to whether or not to pay a benefit under
the “Qualification” section, the “Disqualifying Events” section, or the
potential applicability of a disqualifying event, and as to the amount of
payment. The Plan Administrator shall advise any Eligible Member it determines
is entitled to severance and benefits under the Plan and the amount of such
severance and benefits. The Plan Administrator may delegate any or all of its
responsibilities under this section.
Claim Procedures
Each Eligible Member or his or her authorized representative (each, the
“Claimant”) claiming severance and benefits under the Plan who has not been
advised of such severance and benefits by the Plan Administrator or who is not
satisfied with the amount of any severance and benefits awarded under the Plan
is eligible to file a written claim with the Plan Administrator.
Within ninety (90) days after receiving the claim, the Plan Administrator will
decide whether or not to approve the claim. The ninety (90)-day period may be
extended by the Plan Administrator for an additional ninety (90)-day period if
special circumstances require an extension of time to consider the claim. If the
Plan Administrator extends the ninety (90)-day period, the Claimant will be
notified in writing before the expiration of the initial 90‑day period as to the
length of the extension and the special circumstances that necessitate the
extension.
If the claim is denied, the Plan Administrator shall set forth in writing or
electronically the reasons for the denial; the relevant provisions of the Plan
on which the decision is made; a description of the Plan’s claim appeal
procedures; and if additional material or information is necessary to perfect
the claim, an explanation of why such material or information is necessary. The
notice will also include a statement regarding the procedures for the Claimant
to file a request for review of the claim denial as set forth in the “Appeal
Procedures” section and the Claimant’s right to bring a civil action under
Section 502(a) of the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”) following a claim denial on appeal.





--------------------------------------------------------------------------------





Appeal Procedures
If a claim has been denied by the Plan Administrator and the Claimant wishes
further consideration and review of his or her claim, he or she must file an
appeal of the denial of the claim to the Plan Administrator no later than sixty
(60) days after the receipt of the written notification of the Plan
Administrator’s denial. In correlation with his or her appeal, the Claimant may
request the opportunity to review relevant documents prior to submission of a
written statement, submit documents, records and comments in writing, and
receive, upon request and free of charge, reasonable access to and copies of all
documents, records and other information relevant to the Claimant’s claim for
severance and benefits under the Plan. The review of the appeal by the Plan
Administrator will take into account all comments, documents, records and other
information submitted by the Claimant relating to the claim, without regard to
whether such information was submitted or considered in the initial review of
the claim.
The Plan Administrator will notify the Claimant in writing or electronically of
its decision with respect to its review of the appeal within sixty (60) days of
the receipt of the request for a review of the claim. Due to special
circumstances, the Plan Administrator may extend the time to reach a decision
with respect to the appeal of the claim denial, in which case the Plan
Administrator will notify the Claimant in writing before the expiration of the
initial 60‑day period as to the length of the extension and the special
circumstances that necessitate such extension and render a decision as soon as
possible, but not later than one hundred twenty (120) days following the receipt
of the Claimant’s request for appeal.
If the appeal is denied, the Plan Administrator will set forth in writing or
electronically the specific reasons for the denial and references to the
relevant Plan provisions on which the determination of the denial is based. The
notice will also include a statement that the Claimant is entitled to receive,
upon request and free of charge, reasonable access to, and copies of, all
documents, records and other information relevant to the claim, and a statement
of the Claimant’s right to bring an action under Section 502(a) of ERISA.
Exhaustion of Remedies under the Plan
A Claimant wishing to seek judicial review of an adverse benefit determination
under the Plan, whether in whole or in part, must file any suit or legal action,
including, without limitation, a civil action under Section 502(a) of ERISA,
within one (1) year of the date the final decision on the adverse benefit
determination on review is issued or should have been issued or lose any rights
to bring such an action. If any such judicial proceeding is undertaken, the
evidence presented shall be strictly limited to the evidence timely presented to
the Plan Administrator. A Claimant may bring an action under ERISA only after he
or she has exhausted the Plan’s claims and appeal procedures.
Miscellaneous Provisions
Neither the establishment of this Plan, nor any modification thereof, nor the
payment of any severance and benefits hereunder, shall be construed as giving to
any Eligible Member, or other person, any legal or equitable right against the
Company or any current or former officer, director, or employee thereof, and in
no event shall the terms and conditions of employment by the Company of any
Eligible Member be modified or in any way affected by this Plan.
•
The records of the Company with respect to employment history, compensation,
absences, illnesses, and all other relevant matters shall be conclusive for all
purposes of this Plan.

The respective terms and provisions of the Plan shall be construed, whenever
possible, to be in conformity with the requirements of ERISA, or any subsequent
laws or amendments thereto. To the extent not to conflict with the preceding
sentence, the construction and administration of the Plan shall be in accordance
with the laws of the state of New York applicable to contracts made and to be
performed within the state of New York (without reference to its conflicts of
law provisions).





--------------------------------------------------------------------------------





Nothing contained in this Plan shall be held or construed to create any
liability upon the Company to retain any employee in its service or to change
the employee-at-will status of any employee. All employees shall remain subject
to discharge or discipline to the same extent as if the Plan had not been put
into effect. An employee’s failure to qualify for or receive a severance and
benefits hereunder shall not establish any right to (i) continuation or
reinstatement, or (ii) any benefits in lieu of severance and benefits.





--------------------------------------------------------------------------------





Definitions
Terms
Definitions
Base Salary
The Eligible Member’s annual base salary as in effect from time to time.
Cause
the willful failure by the Eligible Member to perform his or her duties or
responsibilities (other than due to Disability);
the Eligible Member’s engaging in serious misconduct that is injurious to the
Company including, but not limited to, damage to its reputation or standing in
its industry;
the Eligible Member’s having been convicted of, or entered a plea of guilty or
nolo contendere to, a crime that constitutes a felony, or a crime that
constitutes a misdemeanor involving moral turpitude;
the material breach by the Eligible Member of any written covenant or agreement
with the Company not to disclose any information pertaining to the Company; or
the breach by the Eligible Member of the Code of Conduct, the Supplemental Code
of Conduct, any material provision of the Plan, or any material provision of the
following the Company policies: non-discrimination, substance abuse, workplace
violence, nepotism, travel and entertainment, corporation information security,
antitrust/competition law, enterprise risk management, accounting, contracts,
purchasing, communications, investor relations, immigration, privacy, insider
trading, financial process and reporting procedures, financial approval
authority, whistleblower, anti-corruption and other similar the Company
policies, whether currently in effect or adopted after the Effective Date of the
Plan.
Company
Mastercard International Incorporated.
Company Entity
Any entity (including any subsidiary, affiliate or joint venture) in which the
Company has a direct or indirect ownership interest of not less than 20%.
Disability
Disability shall be defined as set forth under the Mastercard Long-Term
Disability Benefits Plan, as it may be amended from time to time.
Any dispute concerning whether the Eligible Member is deemed to have suffered a
Disability for purposes of the Plan shall be resolved in accordance with the
dispute resolution procedures set forth in the Mastercard Long-Term Disability
Benefits Plan.
Good Reason
The occurrence of any of the following without the prior written consent of the
Eligible Member:
the assignment to a position for which the Eligible Member is not qualified or a
materially lesser position than the position held by the Eligible Member
(although duties may differ without giving rise to a termination by the Eligible
Member for Good Reason);
a material reduction in the Eligible Member’s annual Base Salary except that a
10 percent reduction, in the aggregate, over the period of the Eligible Member’s
employment shall not be treated as a material reduction;
the relocation of the Eligible Member’s principal place of employment to a
location more than fifty (50) miles from the Eligible Member’s principal place
of employment (unless such relocation does not increase the Eligible Member’s
commute by more than twenty (20) miles), except for required travel on the
Company’s business to an extent substantially consistent with the Eligible
Member’s business travel obligations as of the date of relocation.
Mandatory Retirement
The last day of the calendar year in which the Eligible Member attains the age
of sixty-five (65).
Mastercard
Mastercard International Incorporated.
Plan Administrator
Executive Vice President, Total Rewards (or her functional successor)
Date of Termination
The date on which the Eligible Member incurs a termination of employment as
described in the “Qualification” section or such other date on which an Eligible
Member incurs a “separation from service” determined using the default
provisions set forth in Section 1.409A-1(h) of the Treasury Regulations.
Pursuant to such default provisions, an Eligible Member will be treated as no
longer performing services for the Company when the level of services he or she
performs for the Company decreases to a level equal to 20% or less of the
average level of services performed by such Eligible Member during the
immediately preceding 36 months.








--------------------------------------------------------------------------------





Your Rights Under ERISA
The Department of Labor has issued regulations that require the Company to
provide you with a statement of your rights under ERISA with respect to this
Plan. The following statement was designated by the Department of Labor to
satisfy this requirement and is presented accordingly.
As a participant in the Plan, you are entitled to certain rights and protections
under ERISA. ERISA provides that all Plan participants are entitled to:
Receive Information About Your Plan and Benefits
1.
Examine, without charge, all Plan documents and copies of all documents filed by
the Company with the Department of Labor. This includes annual reports and Plan
descriptions. All such documents are available for review in your Human
Resources Department.

2.
Obtain, upon written request to the Plan Administrator, copies of documents
governing the operation of the Plan, including copies of the latest annual
report (Form 5500 Series) and an updated summary plan description. The Plan
Administrator may charge you a reasonable fee for the copies.

3.
Receive a summary of the Plan’s annual financial report. Once each year, the
Plan Administrator will send you a Summary Annual Report of the Plan’s financial
activities at no charge.

Prudent Action by Fiduciaries
In addition to creating rights for Plan participants, ERISA imposes duties upon
the people who are responsible for the operation of the Plan. The people who
operate your Plan, called fiduciaries of the Plan, have a duty to do so
prudently and in the interest of you and other Plan participants.
No one, including your employer or any other person, may fire you or otherwise
discriminate against you in any way to prevent you from obtaining a pension or
welfare benefit or exercising your rights under ERISA.
Enforcing Your Rights
If your claim for severance and benefits is denied or ignored in whole or in
part, you have a right to receive a written explanation of the reason for the
denial, to obtain copies of documents related to the decision without charge,
and to appeal any denial, all within certain time schedules. You have the right
to have your claim reviewed and reconsidered. You also have the right to request
a review of the denial of your claim as explained in the “Appeal Procedures”
section. No one, including your employer or any other person, may discriminate
against you in any way to prevent you from obtaining severance and benefits
under the Plan or exercising your rights under ERISA.
Under ERISA, there are steps you can take to enforce the above rights. For
instance, if you request materials from the Plan and do not receive them within
thirty (30) days, you may file suit in a federal court. In such a case, the
court may require the Plan Administrator to provide the materials and pay you up
to $110 a day until you receive the materials, unless the materials were not
sent because of reasons beyond the control of the Plan Administrator. If you
have a claim for severance and benefits which is denied or ignored, in whole or
in part, you may file suit in a state or federal court after you have exhausted
the Plan’s claims and appeal procedures as described in the section “Claims and
Appeal Procedures” hereof. If it should happen that Plan fiduciaries misuse the
Plan’s money, or if you are discriminated against for asserting your rights, you
may seek assistance from the Department of Labor, or you may file suit in a
federal court.
The court will decide who should pay court costs and legal fees. If you are
successful, the court may order the person you sued to pay these costs and fees.
If you lose, the court may order you to pay these costs and fees, for example,
if it finds your claim is frivolous.





--------------------------------------------------------------------------------





Assistance with Your Questions
If you have any questions about the Plan, you should contact the Plan
Administrator through your Human Resources Department. They will be glad to help
you. If you have any questions about this statement or about your rights under
ERISA, or if you need assistance in obtaining documents from the Plan
Administrator, you should contact the nearest Area Office of the Employee
Benefits Security Administration, Department of Labor, listed in your telephone
directory, or you may contact:
The Division of Technical Assistance and Inquiries
Employee Benefits Security Administration,
Department of Labor
200 Constitution Avenue, N.W., Room 5N625
Washington, DC 20210
1-866-444-EBSA (1-866-444-3272)
www.dol.gov/ebsa (for general information)
www.askebsa.dol.gov (for electronic inquiries)
You may also obtain certain publications about your rights and responsibilities
under ERISA by calling the publications hotline of the Employee Benefits
Security Administration at 1-866-444-3272.
Administrative Facts
Topic
Description
Plan Name
Amended and Restated Mastercard International Incorporated Executive Severance
Plan
Plan Sponsor
Mastercard International Incorporated
2000 Purchase Street
Purchase, NY 10577 USA
Source of Contributions to Plan
Employer payments from corporate assets
Employer Identification Number
95-2536378
Plan Number
______
Plan Administrator
Executive Vice President, Total Rewards (or her functional successor)
Mastercard International Incorporated
2000 Purchase Street
Purchase, NY 10577 USA
914-249-5260
Agent for Receiving Service of Legal Process
General Counsel
Mastercard International Incorporated
2000 Purchase Street
Purchase, NY 10577 USA
914-249-5301






--------------------------------------------------------------------------------







Contact Information
If you have questions about this Plan, please contact your department’s HR
Business Partner or Mastercard’s Chief Human Resources Officer.



